233 Ind. 536 (1954)
121 N.E.2d 731
STATE OF INDIANA ON RELATION OF COLLINS
v.
LAKE SUPERIOR COURT, ROOM 4, ROSZKOWSKI, AS JUDGE, ETC.
No. 29,198.
Supreme Court of Indiana.
Filed October 5, 1954.
George W. McCain, of Gary, for relator.
Charles W. Gannon and Rubin & Rubin, all of Gary, for respondents.
FLANAGAN, C.J.
This is a petition for a writ of mandate and prohibition. The original action in the trial court was on account and for appointment of receiver. Relator duly filed a plea in abatement, contending that service on him was obtained by leaving a copy of the summons at his place of business instead of his residence. Evidence was heard and the finding was against relator on his plea in abatement.
Relator now says here that the ruling of the trial court was wrong and we should prohibit the trial court from proceeding further.
Writs of prohibition and mandamus are extraordinary remedies, and not intended to take the place of appeals, and do not issue where there is another adequate remedy. Here relator has his remedy of appeal which is full and adequate.
*537 The temporary writ of prohibition is hereby vacated and annulled.
Bobbitt, Draper, Emmert, and Gilkison, JJ., concur.
NOTE.  Reported in 121 N.E.2d 731.